Citation Nr: 1003717	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1966 to September 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, denied service 
connection for coronary artery disease and posttraumatic 
stress disorder (PTSD).  In May 2008, the RO determined that 
the Veteran did not meet the criteria for PTSD; however, 
service connection was granted for a mental condition 
diagnosed as anxiety disorder, not otherwise specified 
(claimed as PTSD).  As this represents a full grant of the 
benefit sought on appeal, the issue of service connection for 
PTSD is no longer before the Board.  


FINDING OF FACT

The Veteran's coronary artery disease is causally related to 
his service-connected anxiety disorder. 


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Coronary Artery Disease

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  In 
order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

The Veteran does not contend, and the evidence does not 
support, that coronary artery disease began during active 
service.  Rather, he alleges that his heart condition is 
caused by stress and lack of sleep associated with his 
service-connected anxiety disorder.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The claims file contains private treatment records which 
indicate that the Veteran complained of chronic chest pains 
since January 2004, although no active disease was noted.  VA 
treatment records indicate that the Veteran was diagnosed 
with coronary artery disease in September 2005, when he was 
hospitalized after suffering an acute myocardial infarction.  
He continued to receive VA treatment for his heart condition 
through March 2006.  

The claims file contains a November 2006 letter from A.T., 
M.D., who states that the Veteran has been his patient for 
seven years.  He opines that the Veteran's heart disease 
should be service connected since "chronic fatigue, sleep 
depravation [sic] and stress are known contributors" to 
coronary disease and "they clearly have done so in [the 
Veteran's] case."  In a second, undated letter, A.T. states, 
"The chronic sleep deprivation in [the Veteran's] case is 
far worse than typical insomnia and because of this severity 
and duration it has definitely contributed to the development 
of his coronary disease."  The file also contains a November 
2007 letter from R.R., Ph.D., who opines that the Veteran's 
psychological condition "has significantly impacted him 
physically including his heart condition."  

The claims file contains a January 2009 report from a VA 
cardiologist who reviewed the medical evidence and opined 
that "chronic anxiety and stress did not play a significant 
role in [the Veteran] developing coronary artery disease."  
He noted that there is some evidence to support the assertion 
that chronic stress and anxiety can contribute to the 
development of coronary artery disease.  However, since the 
Veteran had been found to have 5 of the 6 classic major risk 
factors for developing heart disease, he felt that the effect 
of stress was "probably quite small relative to the major 
risk factors."  

Based on the foregoing evidence, the Board finds that the 
Veteran's coronary artery disease is causally related to his 
service-connected anxiety disorder.  As noted, the Veteran's 
private physician opined that his anxiety symptoms have 
contributed to the development of his heart disease.  
Although the VA examiner suggested that any effect of stress 
on the development of the Veteran's coronary artery disease 
would be minimal, he nonetheless concurred that "there is 
some evidence to support this notion" that chronic stress 
may contribute to heart disease.  He was ultimately unwilling 
to opine that the Veteran's anxiety disorder had no causal 
effect on the development of his heart disease.  Therefore, 
the competent medical evidence supports a finding that 
coronary artery disease is at least as likely as not 
secondary to service-connected anxiety disorder.  
Accordingly, service connection is granted.  

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

Service connection for coronary artery disease is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


